DETAILED ACTION
This Office Action is in response to the application filed 05/21/2021. The detail office action to the pending claims 1-20 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Preliminary Amendment filed on 05/21/2021. By this amendment, the Specification, Abstract of the Disclosure and the Claims have been amended as set forth on pages 2-3 and 8 of the Request. 

Claim Objections
The following claims are objected to because of the following informalities:  
Pending dependent claim 5, in lines 1-2  recites, a limitation “the second mapping”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.
Pending dependent claim 10, in lines 6-7  recites, a limitation “the second mapping”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required
Each of newly submitted dependent claims 12-17, recites, a limitation “the second mapping”. There is insufficient antecedent basis for this limitation in each of these claims. Appropriate correction required.
Currently amended  claim 11 is objected to for its preamble phrase. Claim 11 is a dependent claim having Independent claim 6 as a base claim. Since dependent claims further limit their base claims, subsequently dependent claims should refer back to the already introduced limitation of their base claim  (See MPEP 2111.02). As such, preambles of the dependent claims should be introduced by article “The” (i.e., Secondary antecedent basis) followed by preamble limits of their base claims. Accordingly, it is respectfully suggested amending Claim 11 as “The device for communication detection according to claim 6, wherein the device is housed in an air conditioner ” 
New claims 18-20, include similar recitation as the currently amended  claim 11. Preambles of these claims require similar amendment as described above with claim 11.

Drawings Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air conditioner” recited in Claims 11, and 18-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN107101348 to Cheng et al. in view of CN101635694 to Zhang et al.  (references are done to Machine translated Publications of CN107101348 and CN101635694, which are hereby also annexed)

RE claims 1, 6, and 11 Cheng discloses a method, a device for communication detection and an air conditioner (e.g. Cheng: Title of the Invention, Abstract of the disclosure and), comprising: length level determining module and detection time point determining modules (e.g. Cheng, Figs 1-6). Cheng further, discloses receiving broadcast data (i.e. detection data) sent by the air conditioner outdoor unit and simulates (i.e. analyzes the data sent to determine identification information i.e. time point) in the broadcast signal (e.g. Cheng, Figs. 3-4 and Pages 2-3). 
The subject matter of claims 1, 6 and 11 differs from Cheng in that Cheng does not explicitly disclose the features: determining a length level of a communication link according to a time length of pulse data during transmission of data over the communication link; and determining a detection time point according to the length level of the communication link, as recited. However, Zhang teaches or suggests, in the same technical field, determining a length level of a communication link according to a time length of pulse data during transmission of data over the communication link and determine a detection time point according to the length level of the communication link (see for example, Zhang, Figs. 1-9 and Pages 2-5: a data receiving unit comprising a width (i.e. pulse width) detecting circuit configured to obtain a time interval of the received signal in which the transmission distance of the initial input signal is located; deriving a scheme for providing amplitude compensation for the initial input signal according to the interval in which the transmission distance is located; and adaptively adjust the amplitude according to the length of the transmission distance, to thereby correctly recover the signal and achieve better equalization effect. Zhang (e.g. Fig. 1 and Page 1) also teaches or suggests, that the longer the transmission distance, the greater the signal amplitude and the wider the pulse width (i.e., the time length of the pulse data). That is to say that detection time point is determined according to the length level of the communication link).  Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Cheng with Zheng’s teaching or suggestion for the purpose of determining detection time point according to the length level of the communication link. Therefore one of ordinary skill in the art, such as an individual working in a field related to air conditioning systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately, with each feature/element retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1, 6 and 11.

RE claim 5, Cheng discloses the method of claim 1, further comprising: obtaining the time length of a pulse signal of the communication data according to communication data detected at the detection time point (e.g. Cheng, Figs. 3-4 and Pages 2-3: receiving broadcast data (i.e. detection data) sent by the air conditioner outdoor unit and simulates (i.e. analyzes the data sent to determine identification information i.e. time point) in the broadcast signal). 
The subject matter of claim 5 differs from Cheng in that Cheng does not explicitly disclose the features: obtaining the length of the communication link corresponding to the time length of the pulse signal by matching according to the second mapping relationship between the time length of the pulse signal and the length of the communication link, as recited. However, Zhang teaches or suggests, in the same technical field, determining a length level of a communication link according to a time length of pulse data during transmission of data over the communication link and determine a detection time point according to the length level of the communication link (see for example, Zhang, Figs. 1-9, Table 1, and Pages 2-6: a width (i.e. pulse width) detecting circuit configured to obtain a time interval of the received signal in which the transmission distance of the initial input signal is located, and deriving, using a correspondence table, a scheme for providing amplitude compensation for the initial input signal according to the interval in which the transmission distance is located, and adaptively adjust the amplitude according to the length of the transmission distance, to thereby correctly recover the signal and achieve better equalization effect. Zhang (e.g. Fig. 1 and Page 1) also teaches or suggests, that the longer the transmission distance, the greater the signal amplitude and the wider the pulse width (i.e., the time length of the pulse data). That is to say that detection time point is determined according to the length level of the communication link).  Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Cheng with Zheng’s teaching or suggestion for the purpose of determining detection time point according to the length level of the communication link. Therefore one of ordinary skill in the art, such as an individual working in a field related to air conditioning systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately, with each feature/element retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

RE claim 10, Cheng discloses the device of claim 6, further comprising a communication link length determining module (e.g. Cheng, Figs 1-4: length level determining and detection time point determining modules (e.g. Cheng, Figs 1-6). which is configured to: obtain the time length of the pulse signal of the communication data according to communication data detected at the detection time point (e.g. Cheng, Figs. 3-4 and Pages 2-3: receiving broadcast data (i.e. detection data) sent by the air conditioner outdoor unit and simulates (i.e. analyzes the data sent to determine identification information i.e. time point) in the broadcast signal). 
The subject matter of claim 10 differs from Cheng in that Cheng does not explicitly disclose the features: obtain the length of the communication link corresponding to the time length of the pulse signal by matching according to the second mapping relationship between the time length of the pulse signal and the length of the communication link, as recited. However, Zhang teaches or suggests, in the same technical field, determining a length level of a communication link according to a time length of pulse data during transmission of data over the communication link and determine a detection time point according to the length level of the communication link (see for example, Zhang, Figs. 1-9, Table 1, and Pages 2-6: a width (i.e. pulse width) detecting circuit configured to obtain a time interval of the received signal in which the transmission distance of the initial input signal is located, and deriving, using a correspondence table, a scheme for providing amplitude compensation for the initial input signal according to the interval in which the transmission distance is located, and adaptively adjust the amplitude according to the length of the transmission distance, to thereby correctly recover the signal and achieve better equalization effect. Zhang (e.g. Fig. 1 and Page 1) also teaches or suggests, that the longer the transmission distance, the greater the signal amplitude and the wider the pulse width (i.e., the time length of the pulse data). That is to say that detection time point is determined according to the length level of the communication link).  Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Cheng with Zheng’s teaching or suggestion for the purpose of determining detection time point according to the length level of the communication link. Therefore one of ordinary skill in the art, such as an individual working in a field related to air conditioning systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately, with each feature/element retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 10.


Allowable Subject Matter
Claims 2, 4, 7  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 2. Claims 3 would be allowable if rewritten in independent form including all of the limitations of its base claim and claim 2.
Claim 8 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 7. Claims 8 would be allowable if rewritten in independent form including all of the limitations of its base claim and claim 7.
Claim 9 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 8. Claims 9 would be allowable if rewritten in independent form including all of the limitations of its base claim and claims 7-8
Claim 12 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 2. Claims 12 would be allowable if rewritten in independent form including all of the limitations of its base claim and claim 2..
Claim 13 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 3. Claims 13 would be allowable if rewritten in independent form including all of the limitations of its base claim and claims 2-3.
Claim 14 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 4. Claims 14 would be allowable if rewritten in independent form including all of the limitations of its base claim and claim 4.
Claim 15 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 7. Claims 15 would be allowable if rewritten in independent form including all of the limitations of its base claim and claim 7.
Claim 16 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 8. Claims 16 would be allowable if rewritten in independent form including all of the limitations of its base claim and claims 7-8.
Claim 17 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 9. Claims 17 would be allowable if rewritten in independent form including all of the limitations of its base claim and claims 7-9.
Claim 18 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 15. Claims 18 would be allowable if rewritten in independent form including all of the limitations of its base claim and claims 7, 15.
Claim 19 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 16. Claims 18 would be allowable if rewritten in independent form including all of the limitations of its base claim and claims 7-8, 16.
Claim 20 is objected to as being dependent upon a rejected base claim and as being direct dependent of claim 17. Claims 20 would be allowable if rewritten in independent form including all of the limitations of its base claim and claims 7-9, 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632